Citation Nr: 9909715	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  92-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to March 14, 1990, 
for service connection for residuals of a thoracotomy, status 
post pneumothorax, right lung, and for service connection for 
nerve damage secondary to thoracotomy, right chest wall. 

2.  Entitlement to an increased rating for residuals of a 
thoracotomy, status post pneumothorax, right lung, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and an Acquaintance.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to May 
1981.

This matter comes from the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 1991 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.  

The Board notes that in the most recent Written Brief 
Presentation, dated in January 1999, the veteran's 
representative raises the issue of entitlement to a total 
disability rating based on individual unemployability, due to 
service-connected disabilities.  This issue had not been 
prepared for appellate review, and is referred back to the RO 
for development.

The issue of entitlement to an effective date prior to March 
14, 1990, for service connection for residuals of a 
thoracotomy, status post pneumothorax, right lung, and for 
service connection for nerve damage secondary to thoracotomy, 
right chest wall, is addressed in the decision below.  The 
issue of entitlement to an increased rating for residuals of 
a thoracotomy, status post pneumothorax, right lung, 
currently evaluated as 10 percent disabling, is addressed in 
the REMAND following the ORDER.  


FINDINGS OF FACT

1.  On March 14, 1990, the RO received from the veteran an 
informal claim to establish service connection for a lung 
condition.

2.  In May 1990, the RO received the veteran's Application 
for Compensation or Pension, in which he claimed service 
connection for a lung condition.

3.  In a March 1991 rating decision, the veteran was granted 
service connection for status post thoracotomy for 
pneumothorax, effective from March 14, 1990.

4.  In an August 1998 rating decision, the veteran was 
granted service connection for nerve damage, secondary to 
thoracotomy, right chest wall, effective from March 14, 1990.


CONCLUSION OF LAW

The requirements for assigning an effective date prior to 
March 14, 1990, for an award of service connection for 
residuals of a thoracotomy, status post pneumothorax, right 
lung, and for and award of service connection for nerve 
damage secondary to thoracotomy, right chest wall, have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, service connection was awarded for 
residuals of a thoracotomy, status post pneumothorax, right 
lung, and for nerve damage secondary to thoracotomy, right 
chest wall, effective March 14, 1990, which was the date of 
receipt of the veteran's informal claim for benefits.  
However, the veteran contends that he is entitled to an 
earlier effective date for service connection.  Essentially, 
his central contention is that he initially filed a claim for 
service connection in September 1981. 

According to the law, except as otherwise provided, the 
effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1998).  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication indicating an intent to apply 
for benefits, will be accepted as an informal claim as long 
as it identifies the benefit sought.  38 C.F.R. § 3.155(a).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

On March 14, 1990, the RO received from the veteran an 
informal claim to establish service connection for a lung 
condition.  In May 1990, the RO received the veteran's formal 
claim, Application for Compensation or Pension, in which he 
claimed service connection for a lung condition.  See 
38 C.F.R. § 3.155(a).

Information in the veteran's claims file reveals that his 
claims file is a rebuilt folder, in that the veteran's 
original claims folder was missing.  Recently, in October 
1998, a September 1981 document was associated with the 
veteran's claims file, which is titled "Department of 
Veterans Affairs," and references the veteran's collapsed 
lung.  A closer look at that document reveals that it was 
date-stamped as received at the Illinois Department of 
Veterans Affairs, in September 1981.  The Board notes that 
the Illinois Department of Veterans Affairs is a State 
entity, separate and distinct from the RO.  There is no 
indication that that document was forwarded to the RO to 
initiate a claim for service connection.  Nor is there any 
other documentation reflecting that the veteran initiated a 
claim for service connection for a lung condition prior to 
March 1990.  In short, although it may have been the 
veteran's intention to file a claim for service connection 
for a lung condition in September 1981, as he contends, there 
is simply no supporting evidence to that effect.  As such, 
the Board finds that the proper effective date is March 14, 
1990, which is the date of receipt of the veteran's informal 
claim for service connection for a lung condition.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155(a); 3.400.  

In the absence of an evidentiary or legal basis for assigning 
an effective date prior to March 14, 1990 for service 
connection for residuals of a thoracotomy, status post 
pneumothorax, right lung, and for nerve damage secondary to 
thoracotomy, right chest wall, the Board finds that the 
current effective date, is appropriate, and the appeal is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit).


ORDER

An effective date prior to March 14, 1990, for an award of 
service connection for residuals of a thoracotomy, status 
post pneumothorax, right lung, and for an award of service 
connection for nerve damage secondary to thoracotomy, right 
chest wall, is denied.  


REMAND

Initially, the Board notes that the issue of entitlement to 
an increased rating for residuals of a thoracotomy, status 
post pneumothorax, right lung, was previously before the 
Board and remanded in June 1997 for additional development.  
Following that remand, in an August 1998 rating decision the 
RO increased the rating for residuals of a thoracotomy, 
status post pneumothorax, right lung to 10 percent disabling, 
effective from March 1990.  However, as the veteran has not 
yet been granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Also during the pendency of this appeal, as noted in the June 
1997 BVA Remand, the regulations pertaining to evaluation of 
respiratory disorders were amended, effective October 7, 
1996.  See 61 Fed. Reg. 46727- 46731 (1996) (presently 
codified at 38 C.F.R. §§ 4.96 - 4.97) (hereinafter referred 
to as "current regulations").  The United States Court of 
Veterans' Claims (Court) (formerly the United States Court of 
Veterans Appeals) has held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the ... judicial appeal process has been concluded, the 
version most favorable to appellant should and ... will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991). 

In that regard, in the June 1997 BVA Remand, the RO was 
instructed to evaluate the veteran's claim for an increased 
rating for status post thoracotomy for pneumothorax under 
both the current and former versions of the rating criteria 
for evaluating respiratory disorders.  Nevertheless, in 
reviewing the subsequent supplemental statement of the case, 
issued in August 1998, it appears that the RO only considered 
the current version of the rating criteria.  There is no 
indication that the RO also considered the former version of 
the rating criteria, as mandated by Karnas, supra, and the 
June 1997 BVA Remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998)(where "the remand orders of the 
Board ... are not complied with, the Board itself errs in 
failing to insure compliance.").

Accordingly, in order to ensure that the VA has fully met its 
duty to assist the veteran in developing the facts pertinent 
to his claim, the case is REMANDED to the RO for the 
following:

The RO should again review the veteran's 
claim for an evaluation in excess of 10 
percent for residuals of a thoracotomy, 
status post pneumothorax, right lung, 
based on all the evidence of record under 
both the new regulatory criteria for 
respiratory disorders noted above, and 
under the criteria in existence at the 
time the veteran filed his claim, 
applying the version most favorable to 
veteran.  Additionally, based on any new 
information regarding the veteran's prior 
attempts at initiating a claim for 
service connection for a lung disorder, 
the RO should readjudicate the issue of 
entitlement to an effective date prior to 
March 14, 1990, for service connection 
for residuals of a thoracotomy, status 
post pneumothorax, right lung, and for 
service connection for nerve damage 
secondary to thoracotomy, right chest 
wall.  If the benefits sought on appeal 
are not granted, the veteran should be 
furnished a supplemental statement of the 
case, setting forth a citation to 
pertinent laws and regulations, including 
both the current and former versions of 
the rating criteria for respiratory 
disabilities, and provide detailed 
reasons and bases for the decision.  
Thereafter, the veteran should be 
afforded the applicable time to respond 
before this case is returned to the Board 
for further review. 

The purpose of this REMAND is to obtain additional 
development and to ensure that the veteran is afforded due 
process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 
- 7 -


